EXHIBIT 10.2







NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.




Original Issue Date: March 10, 2015

Original Conversion Price: $1.00




$10,000,000.00







12% SENIOR SECURED CONVERTIBLE NOTE

DUE SEPTEMBER 10, 2015







FOR VALUE RECEIVED, Blue Earth, Inc., a Nevada corporation (the “Company”),
having a principal place of business at 2298 Horizon Ridge Parkway, Suite 205,
Henderson, NV 89052, hereby promises to pay to Jackson Investment Group, LLC,
together with successors or its registered assigns (the “Holder”), the principal
sum of $10,000,000 on September 10, 2015 (the “Maturity Date”), or such earlier
date as this Senior Secured Convertible Note (hereinafter, this “Note”) is
required or permitted to be repaid as provided hereunder, and to pay interest to
the Holder on the aggregate unconverted and then outstanding principal amount of
this Note in accordance with the provisions hereof.  This Note is subject to the
following additional provisions:




Section 1.

Definitions.  For the purposes hereof, in addition to the terms defined
elsewhere in this Note, (a) capitalized terms not otherwise defined herein have
the meanings given to such terms in the Purchase Agreement and (b) the following
terms shall have the following meanings:








1







--------------------------------------------------------------------------------




“Alternate Consideration” shall have the meaning set forth in Section 5(c).




“Brooks” means Brooks Heat & Power Ltd., a British Columbia, Canada corporation
and indirect wholly-owned subsidiary of the Company.




“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.




“Buy-In” shall have the meaning set forth in Section 4(d)(v).




“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) the Company merges into or
consolidates with any other Person, or any Person merges into or consolidates
with the Company and, after giving effect to such transaction, the stockholders
of the Company immediately prior to such transaction own less than a majority of
the aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers its assets, as an entirety
or substantially as an entirety, whether in single transaction or a series of
related transactions, to another Person and the stockholders of the Company
immediately prior to such transaction own less than a majority of the aggregate
voting power of the acquiring entity immediately after the transaction, or the
Company ceases for any reason to be the direct or indirect holder of 100% of the
outstanding Equity Interest of each of the Subsidiary Guarantors, (iv) a
replacement at one time or within a three year period of more than one-half of
the members of the Company’s board of directors which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), or (v) the execution by the Company of an agreement to which the
Company  is a party or by which it is bound, providing for any of the events set
forth above in (i) through (iv).




“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class of securities into which such securities
may hereafter have been reclassified or changed into.

 

“Conversion Date” shall have the meaning set forth in Section 4(a); provided
that solely for purposes of the payment of interest on the Note in Interest
Conversion Shares pursuant to Section 2(a), the Maturity Date shall be deemed
the Conversion Date.





2







--------------------------------------------------------------------------------




“Conversion Price” shall have the meaning set forth in Section 4(b).




“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Note.




“Dividends” shall mean any direct or indirect distribution, dividend or payment
to any Person on account of the Equity Interests of the Company or any of its
Subsidiaries.




“Event of Default” shall have the meaning set forth in Section 8.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




“Fundamental Transaction” shall have the meaning set forth in Section 5(c).




“Guarantor” shall have the meaning set forth in the Purchase Agreement.




“Guaranty” shall have the meaning set forth in the Purchase Agreement.

 

“Interest Conversion Shares” shall have the meaning set forth in Section 2(a).

 

“Interest Payment Date” shall have the meaning set forth in Section 2(a).




“Interest Share Amount” shall have the meaning set forth in Section 2(a).




 “Late Fees” shall have the meaning set forth in Section 2(d).




“Mandatory Default Amount”  shall equal the sum of (i) the greater of: (A) 112%
of the principal amount of this Note to be prepaid, plus all accrued and unpaid
interest thereon, or (B) the principal amount of this Note to be prepaid, plus
all other accrued and unpaid interest hereon, divided by the Conversion Price on
(x) the date the Mandatory Default Amount is demanded or otherwise due or (y)
the date the Mandatory Default Amount is paid in full, whichever is less,
multiplied by the VWAP on (x) the date the Mandatory Default Amount is demanded
or otherwise due or (y) the date the Mandatory Default Amount is paid in full,
whichever is greater, and (ii) all other amounts, costs, expenses and liquidated
damages due in respect of this Note.

 

“New York Courts” shall have the meaning set forth in Section 9(d).




“Notice of Conversion” shall have the meaning set forth in Section 4(a).




“Note Register” shall have the meaning set forth in Section 2(b).





3







--------------------------------------------------------------------------------

“Original Issue Date” shall mean the date of the first issuance of the Note
regardless of the number of transfers of the Note and regardless of the number
of instruments which may be issued to evidence such Note or transfer thereof.




“Permitted Indebtedness” shall mean (a) with respect to Brooks, lease
obligations and purchase money indebtedness incurred in connection with the
acquisition of capital assets and lease obligations with respect to newly
acquired or leased assets in accordance with Section 8.16 to the Purchase
Agreement, provided any Lien thereon is limited to the assets so acquired or
leased and to proceeds thereof, (b) with respect to Brooks, secured indebtedness
in an aggregate principal amount not to exceed $16,300,000 which is incurred
solely by Brooks with Caterpillar Financial Services Limited (“Cat Fin”) or
similar source in connection with financing of the Brooks Project, and is to be
secured by a first priority Lien in favor of Cat Fin on the Brooks Project
provided that (i) any lien in favor of Cat Fin shall apply only to assets
comprising the Brooks Project, and (ii) any lien subordination documentation in
favor of Cat Fin shall be acceptable in form and substance satisfactory to the
Holder, and (c) with respect to Blue Earth, indebtedness to Laird Q. Cagan under
the promissory notes described in Schedule 7.28 of the Purchase Agreement
provided that the aggregate amount of such indebtedness shall not at any time
exceed $1,333,000 (less any repayments of principal made after the Closing
Date).




“Permitted Liens” shall mean: (a) Liens for taxes, assessments and other
governmental charges or levies not yet due or Liens for taxes, assessments and
other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP,
(b) Liens imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’
Liens, and other similar Liens arising in the ordinary course of business, and
(x) which do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such Lien, and adequate reserves have been established in
accordance with GAAP, (c) Liens securing Permitted Indebtedness described under
 clause (b) of the definition thereof, provided that such Liens (x) shall not
apply to any Collateral other than assets comprising the Brooks Project, and (y)
any lien subordination documentation in favor of Cat Fin shall be acceptable in
form and substance satisfactory to the Holder, and (d) Liens securing Permitted
Indebtedness described under  clause (c) of the definition thereof, provided
such Liens are limited to the Collateral comprising Blue Earth’s right, title
and interest in five photovoltaic projects in Southern California defined as the
Solar PV Joint Development Agreement (the “Sun Valley JDA”).








4







--------------------------------------------------------------------------------




“Pledge Agreement” shall have the meaning set forth in the Purchase Agreement.




“Purchase Agreement” means the Note and Warrant Purchase Agreement, dated as of
March 10, 2015, by and among the Company and the original Holder, as amended,
restated, modified or supplemented from time to time in accordance with its
terms.




“Registration Statement” means a registration statement covering, among other
things, the resale of the Conversion Shares and Interest Conversion Shares,
Warrant Shares, Option Shares and Commitment Fee Shares and naming each Holder
as a “selling stockholder” thereunder.




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




“Subsidiary” means, with respect to any specified Person, any other corporation,
partnership, joint venture, association or other entity in respect of which such
specified person or entity directly or indirectly either (a) owns not less than
a majority of the overall economic equity or (b) has the power to elect a
majority of the board of directors (or individuals serving a function similar to
that of a board of directors of a corporation).

 

“Threshold Period” shall have the meaning set forth in Section 6.




“Trading Day” means a day on which the principal Trading Market is open for
business.




“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
NYSE MKT or the New York Stock Exchange.




“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.




“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b)  if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “OTC Markets Group, Inc.”





5







--------------------------------------------------------------------------------

(or any similar organization or agency succeeding to its function of reporting
price), formerly the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company.




“Warrant Shares” shall have the meaning set forth in the Warrant.




Section 2.

Interest.




a)

 Payment of Interest in Cash or Shares. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the rate of 12% per annum which shall commence to accrue as of the
Original Issue Date, and be payable on the Maturity Date, in cash or at the
Holder’s sole option, in duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock at a conversion rate (the “Interest
Conversion Rate”) of $1.00 per share, subject to adjustment in the same manner
as the conversion of principal set forth in Section 5 below (the dollar amount
to be paid in shares, the “Interest Share Amount” and the amount of such shares,
the “Interest Conversion Shares”) or a combination thereof.




b)

Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, liquidated damages and
other amounts which may become due hereunder, has been made.  Payment of
interest in shares of Common Stock shall otherwise occur pursuant to Section
4(d)(ii) herein and, solely for purposes of the payment of interest in shares,
the Maturity Date shall be deemed the Conversion Date.  Interest shall cease to
accrue with respect to any principal amount converted, provided that, the
Company actually delivers the Conversion Shares to the Holder within the time
period required by Section 4(d)(ii) herein.  Interest hereunder will be paid to
the Person in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note (the “Note Register”). Except
as otherwise provided herein, if at any time the Company pays interest partially
in cash and/or, at the election of the Lender, partially in shares of Common
Stock to the holders of the Notes, then such payment of cash shall be
distributed ratably among the holders of the then-outstanding Notes based on
their (or their predecessor’s) initial purchases of Notes pursuant to the
Purchase Agreement.




c)

Late Fee.  To extent permitted under applicable law, all overdue principal and,
accrued and unpaid interest to be paid hereunder shall entail a late fee at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
by applicable law (the “Late Fees”) which shall accrue daily from the date such
principal and/or interest is due hereunder through and including the date of
actual payment in full.

 





6







--------------------------------------------------------------------------------




d)

Prepayment.  The Company may, at its option, at any time elect to prepay to the
Holders the Permitted Redemption Amount (as defined below), on the Permitted
Redemption Date, by prepaying the aggregate unpaid principal amount of the
Notes, in whole, or in part (the “Permitted Redemption”).  On or prior to the
date which is the fifth (5th) Business Day prior to the proposed Permitted
Redemption Date, the Company shall deliver written notice (the “Permitted
Redemption Notice”) to the Holders stating (i) that the Company elects to prepay
the Notes pursuant to the Permitted Redemption, and (ii) the proposed Permitted
Redemption Date.  The Permitted Redemption Amount shall be equal to (A) all or a
portion of the unpaid outstanding principal amount of the Notes, (B) all accrued
and unpaid interest with respect to such principal amount and all accrued and
unpaid fees, and (C) all other amounts due under the Transaction Documents.  The
Company acknowledges and agrees that subsection (c) represents bargained for
consideration in exchange for the right and privilege to prepay the Notes.
 During the five (5) Business Day period between when the Company delivers the
Permitted Redemption Notice until the Permitted Redemption Date the Holders
shall have the right to convert the Notes pursuant to the terms and conditions
of Section 4 below.




A Permitted Redemption Notice delivered pursuant to this subsection shall be
irrevocable.  If the borrower elects to prepay the Notes pursuant to a Permitted
Redemption under subsection (a), then the Permitted Redemption Amount which is
to be paid to the Holders on the Permitted Redemption Date shall be redeemed by
the Company on the Permitted Redemption Date, and the Company shall pay to the
Holders on the Permitted Redemption Date, by wire transfer of immediately
available funds, an amount in cash equal to the Permitted Redemption Amount.




Section 3.

 Registration of Transfers and Exchanges.

 

a)

Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be made for such
registration of transfer or exchange.

 

b)

Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.  




c)

Reliance on Note Register. Prior to due presentment to the Company for transfer
of this Note, the Company and any agent of the Company may treat the Person in
whose name this Note is duly registered on the Note Register as the owner hereof
for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note is overdue, and neither the Company nor any
such agent shall be affected by notice to the contrary.





7







--------------------------------------------------------------------------------




Section 4.

  Conversion.

 

a)

Voluntary Conversion. At any time after the Original Issue Date until this Note
is no longer outstanding, this Note shall be convertible into shares of Common
Stock at the option of the Holder, in whole or in part at any time and from time
to time.  The Holder shall effect conversions by delivering to the Company the
form of Notice of Conversion attached hereto as Annex A (a “Notice of
Conversion”), specifying therein the principal amount of this Note to be
converted and the date on which such conversion is to be effected (a “Conversion
Date”).  If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder.  To effect conversions hereunder, the Holder shall not be required to
physically surrender this Note to the Company unless the entire principal amount
of this Note has been so converted and all accrued but unpaid interest thereon
has been paid in full in cash. Conversions of principal of this Note hereunder
shall have the effect of lowering the outstanding principal amount of this Note
in an amount equal to the applicable conversion.  The Holder and the Company
shall maintain records showing the principal amount converted and the date of
such conversions.  The Company shall deliver any objection to any Notice of
Conversion within 1 Business Day of receipt of such notice.  In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof. Notwithstanding the foregoing, under no circumstances shall
the Company effect a conversion into Common Stock under this subsection or issue
shares of Common Stock in payment of interest, in the aggregate equal to twenty
percent (20%) or more of the Common Stock or voting power outstanding prior to
the issuance of the Notes without first obtaining stockholder approval if
required by law or applicable stock exchange rules.

 

b)

Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to $1.00 (subject to adjustment herein) (the “Conversion Price”)




c)

[Reserved]

 

d)

Mechanics of Conversion

 

i.

Conversion Shares Issuable Upon Conversion of Principal Amount.  The number of
shares of Common Stock issuable upon a conversion hereunder shall be determined
by the quotient obtained by dividing (x) the outstanding principal amount of
this Note to be converted, as well as accrued interest on such principal amount,
by (y) the Conversion Price.





8







--------------------------------------------------------------------------------




ii.

Delivery of Certificate Upon Conversion. Provided the Holder has submitted to
the Company and the transfer agent all required documents reasonably requested
not later than three Trading Days after any Conversion Date, the Company will
deliver or cause to be delivered to the Holder (A) a certificate or certificates
representing the Conversion Shares and/or Interest Conversion Shares, as
applicable, which shall be free of restrictive legends and trading restrictions
to the extent required hereunder, representing the number of shares of Common
Stock being acquired upon the conversion of this Note (including, if the Company
has given notice pursuant to Section 2(b) for payment of interest in shares of
Common Stock, Interest Conversion Shares representing the payment of such
accrued interest pursuant to Section 2(a) and (b)). The Company shall, if
available and if allowed under applicable securities laws, use its best efforts
to deliver any certificate or certificates required to be delivered by the
Company under this Section electronically through the Depository Trust Company
or another established clearing corporation performing similar functions.  

 

iii.

Failure to Deliver Certificates.  If in the case of any Notice of Conversion,
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the third Trading Day after a Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return the certificates
representing the principal amount of this Note tendered for conversion (or
representing accrued interest, in the case of requested conversion of interest
on this Note made pursuant to Section 2(a)).

 

iv.

Obligation Absolute; Partial Liquidated Damages.  If the Company fails for any
reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(d)(ii) by the third Trading Day after the Conversion Date, provided
the Holder has provided the Company and its transfer agent with all required
documentation reasonably requested, the Company shall pay to such Holder, in
cash, as liquidated damages and not as a penalty, for each $1,000 of principal
amount being converted, $10 per Trading Day (increasing to $20 per Trading Day
after 5 Trading Days after such damages begin to accrue) for each Trading Day
after such third Trading Day until such certificates are delivered.  The
Company’s obligations to issue and deliver the Conversion Shares upon conversion
of this Note and Interest Conversion Shares, if payment of interest in such
shares is elected, in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person,





9







--------------------------------------------------------------------------------

and irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares and/or Interest Conversion Shares; provided, however, such
delivery shall not operate as a waiver by the Company of any such action the
Company may have against the Holder.  In the event the Holder of this Note shall
elect to convert any or all of the outstanding principal amount hereof (or any
interest on the Note pursuant to Section 2(a)), the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless, an injunction from a court, on notice, restraining and or
enjoining conversion of all or part of this Note shall have been sought and
obtained and the Company posts a surety bond for the benefit of the Holder in
the amount of 150% of the principal amount of this Note outstanding, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder to the extent it obtains judgment.  In the
absence of an injunction precluding the same, the Company shall issue Conversion
Shares and/or Interest Conversion Shares or, if applicable, cash, upon a
properly noticed conversion.  Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 8
herein for the Company’s failure to deliver Conversion Shares and/or Interest
Conversion Shares within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
 The exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

v.

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 4(d)(ii) by the third Trading Day after the
Conversion Date, and if after such third Trading Day the Holder is required by
its brokerage firm to purchase (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by such Holder of the
Conversion Shares and/or Interest Conversion Shares which the Holder anticipated
receiving upon such conversion (a “Buy-In”), then the Company shall (A) pay in
cash to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the Common Stock so purchased exceeds (y) the
product of (1) the aggregate number of shares of Common Stock that such Holder
anticipated receiving from the conversion at issue multiplied by (2) the actual
sale price of the Common Stock at the time of the sale (including brokerage
commissions, if any) giving rise to such purchase obligation and (B) at the
option of the Holder, either reissue (if surrendered) this Note in a principal
amount equal to the principal amount of the attempted conversion or deliver to
the Holder the





10







--------------------------------------------------------------------------------

number of shares of Common Stock that would have been issued had the Company
timely complied with its delivery requirements under Section 4(d)(ii).  For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of this Note
with respect to which the actual sale price of the Conversion Shares and/or
Interest Conversion Shares, as applicable, at the time of the sale (including
brokerage commissions, if any) giving rise to such purchase obligation was a
total of $10,000 under clause (A) of the immediately preceding sentence, the
Company shall be required to pay the Holder $1,000.  The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Buy-In.  Notwithstanding anything contained herein to the
contrary, if a Holder requires the Company to make payment in respect of a
Buy-In for the failure to timely deliver certificates hereunder and the Company
timely pays in full such payment, the Company shall not be required to pay such
Holder liquidated damages under Section 4(d)(iv) in respect of the certificates
resulting in such Buy-In.

 

vi.

Reservation of Shares Issuable Upon Conversion. The Company covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock solely for the purpose of issuance upon conversion of
principal of this Note and any accrued interest as herein provided, free from
preemptive rights or any other actual contingent purchase rights of persons
other than the Holder (and the other holders of the Notes), not less than such
number of shares of the Common Stock as shall (subject to the terms and
conditions set forth in the Purchase Agreement) be issuable (taking into account
the adjustments and restrictions of Section 5) upon the conversion of the
outstanding principal amount of this Note and any conversion of interest on this
Note pursuant to Section 2(a).  The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid, nonassessable and, to the extent required
hereunder, registered for public sale in accordance with such Registration
Statement. The Company hereby covenants and agrees that the Registration
Statement will be filed with the SEC at the Company’s sole expense within thirty
(30) days after the Original Issue Date.




vii.

Fractional Shares. Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of the Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time.  If the Company elects
not, or is unable, to make such cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.





11







--------------------------------------------------------------------------------




viii.

Transfer Taxes.  The issuance of certificates for shares of the Common Stock on
conversion of this Note or any interest on this Note shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificate, provided
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this Note
so converted and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.




Section 5.

Certain Adjustments.  

 

a)

Stock Dividends and Stock Splits.  If the Company, at any time while this Note
is outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Note), (B) subdivides outstanding shares of Common Stock into a
larger number of shares, (C) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the Conversion Price and Interest Conversion Rate
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

   

b)

Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, shall distribute to all holders of Common Stock (and not to the
holders of the Note) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security,
then in each such case the Conversion Price and Interest Conversion Rate shall
be adjusted by multiplying such Conversion Price and Interest Conversion Rate in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith.  





12







--------------------------------------------------------------------------------

In either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock.  Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.

 

c)

Fundamental Transaction. If, at any time while this Note is outstanding, (A) the
Company effects any merger or consolidation of the Company with or into another
Person, (B) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share and/or Interest Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”).  For purposes of any such conversion, the
determination of the Conversion Price and Interest Conversion Rate shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price or Interest Conversion Rate among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration.  If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note or payment of
interest following such Fundamental Transaction.  To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new Note
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such Note into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that this Note (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

 





13







--------------------------------------------------------------------------------




d)

Calculations.  All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.




e)

Notice to the Holder.  




i.

Adjustment to Conversion Price.  Whenever the Conversion Price or Interest
Conversion Rate is adjusted pursuant to any of this Section 5, the Company shall
promptly mail to each Holder a notice setting forth the Conversion Price or
Interest Conversion Rate after such adjustment and setting forth a brief
statement of the facts requiring such adjustment.

 

ii.

Notice to Allow Conversion by Holder.  If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Note, and shall cause
to be mailed to the Holder at its last addresses as it shall appear upon the
 stock books of the Company, at least 10 Business Days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder is
entitled to convert this Note during the 10-day period commencing the date of
such notice to the effective date of the event triggering such notice.





14







--------------------------------------------------------------------------------




Section 6.







[INTENTIONALLY LEFT BLANK]







Section 7.

Negative Covenants. So long as any portion of this Note is outstanding, the
Company will not, and will not permit any Subsidiary to, directly or indirectly:




a)

other than Permitted Indebtedness, enter into, create, incur, assume, guarantee
or suffer to exist any Indebtedness of any kind, including but not limited to, a
guarantee of any Indebtedness, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom;

 

b)

other than Permitted Liens, enter into, create, incur, assume or suffer to exist
any Liens of any kind, on or with respect to any of its property or assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom;




c)

amend its certificate of incorporation, bylaws or other charter documents so as
to materially and adversely affect any rights of the Holder;




d)

 

Pay or declare any Dividend or make any other distribution on or on account of
any class of its stock or other equity or make cash distributions of equity, or
make interest payments on equity, or redeem, purchase, or otherwise acquire,
directly or indirectly, of any shares of its stock or other equity, except: (i)
any Subsidiary may make distributions to the Company or any Guarantor, as the
case may be and the Company may make investments in Guarantors (including the
acquisition of additional shares of Equity Interests therein); or




e)

enter into any agreement with respect to any of the foregoing.







Section 8.

Events of Default.  




a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):








15







--------------------------------------------------------------------------------




i.

any default in the payment of (A) the principal amount of any Note, or (B)
interest or other amount (including Late Fees, but excluding principal which is
covered by preceding clause (A) above) on, or liquidated damages in respect of,
any Note, as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured, within 3 Trading Days; or

 

ii.

the Company or any other Obligor shall fail to observe or perform any other
covenant contained in this Note or any other Transaction Document (other than a
breach by the Company of its obligations to deliver shares of Common Stock to
the Holder upon conversion which breach is addressed in clause (xi) below) which
failure is not cured, if possible to cure, within the earlier to occur of (A) 5
Business Days after notice of such default sent by the Holder or by any other
Holder and (B) 10 Business Days after the Company shall become or should have
become aware of such failure; or




iii.

a default or event of default (subject to any grace or cure period provided for
in the applicable agreement, document or instrument) shall occur solely with
regard to any Obligor, under (A) any of the Transaction Documents,  (B) any
other material agreement, lease, document or instrument to which any Obligor is
bound, (C) the Existing Term Loan Agreement; or




iv.

any representation or warranty made herein, in any other Transaction Documents
by the Company or any other Obligor, in any written statement pursuant hereto or
thereto, or in any other report, financial statement or certificate made or
delivered to the Holder or any other holder of Notes shall be untrue or
incorrect in any material respect as of the date when made or deemed made; or




v.

(i) the Company or any  other Obligor shall commence a case, as debtor, a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any other Obligor commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
other Obligor or (ii) there is commenced a case against the Company or any other
Obligor, under any applicable bankruptcy or insolvency laws, as now or hereafter
in effect or any successor thereto which remains undismissed for a period of 60
days; or (iii) the Company or any other Obligor is adjudicated by a court of
competent jurisdiction insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or (iv) the Company or
any other Obligor suffers any appointment of any custodian or the like for it or
any substantial part of its property which continues





16







--------------------------------------------------------------------------------

undischarged or unstayed for a period of 60 days; or (v) the Company or any
other Obligor makes a general assignment for the benefit of creditors; or (vi)
the Company or any other Obligor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or (vii) the Company or any other Obligor shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (viii) the Company or any other Obligor shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or (ix) any corporate or other action is taken by the
Company or any other Obligor for the purpose of effecting any of the foregoing;
or

 

vi.

any Obligor shall default in any of its obligations under any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of such Obligor in an amount exceeding $100,000
whether such indebtedness now exists or shall hereafter be created and such
default shall result in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable; or

vii.

the Company or any other Obligor shall (A) be a party to any Change of Control
Transaction or Fundamental Transaction, or (B) shall agree to sell or dispose of
all or in excess of 50% of its assets in one or more transactions (whether or
not such sale would constitute a Change of Control Transaction), or (C) redeem
or repurchase more than a de minimis number of its outstanding shares of Common
Stock or other equity securities of the Company or such other Obligor, or (D) if
the current Chief Executive Officer of the Company resigns or is removed from
office without the prior written consent of the Holder which consent shall not
be unreasonably withheld.




b)

Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Note, together with all interest, fees (including late
fees), expenses and all other amounts owing in respect thereof under this Note
and the Transaction Documents, shall become, at the Holder’s election,
immediately due and payable in cash via wire transfer; provided that upon the
occurrence of any Event of Default of the type described under clauses (i) or
(ii) of Section 8(a)(v), the full principal amount of this Note, together with
all interest, fees (including late fees), expenses and all other amounts owing
in respect thereof under this Note and the Transaction Documents, shall
automatically become immediately due and payable in cash, without any notice to
the Company or any other act by the Holder.  The aggregate amount payable upon
an Event of Default shall be equal to the Mandatory Default Amount.  Commencing
5 days after the occurrence of any Event of Default that results in the eventual
acceleration of this Note, the interest rate on this





17







--------------------------------------------------------------------------------

Note shall accrue at the rate of 18% per annum, or such lower maximum amount of
interest permitted to be charged under applicable law.  Upon the payment in full
in cash to the Holder of the Mandatory Default Amount on this entire Note the
Holder shall promptly surrender this Note to or as directed by the Company.  The
Holder need not provide and the Company hereby waives any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
declaration may be rescinded and annulled by Holder at any time prior to payment
hereunder and the Holder shall have all rights as a Note holder until such time,
if any, as the full payment  in cash under this Section shall have been received
by it.  No such rescission or annulment shall affect any subsequent Event of
Default or impair any right consequent thereon.  In addition to and not in
limitation of the foregoing, (i) upon the occurrence and during the continuance
of any Event of Default, the Holder shall have all rights and remedies provided
for under this  Note, the other Transaction Documents and under applicable law,
(ii) no Holder remedy herein or therein conferred or reserved is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
to Holder under this Note and each other Transaction Document or now or
hereafter existing at law or in equity or by statute, (iii) no delay or omission
to exercise any right or power accruing upon any default, omission or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right or power may be exercised from time
to time and as often as may be deemed expedient, and (iv) in order to exercise
any remedy reserved to the Holder under this Note or any other Transaction
Document, it shall not be necessary to give any notice, other than such notice
as may be herein expressly required herein or in such other Transaction
Document.




 Section 9.

Miscellaneous.   




a)

Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, by
e-mail sent by a nationally recognized overnight courier service, addressed to
the Company, at the address set forth above, facsimile number (702) 263-1824,
Attn: Chief Executive Officer, or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder.  





18







--------------------------------------------------------------------------------

Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section or via email prior to 5:30 p.m. (Pacific time), (ii)
the date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 5:30 p.m. (Pacific time) on any date and earlier than 11:59
p.m. (Pacific time) on such date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service,
(iv) upon actual receipt by the party to whom such notice is required to be
given or (v) upon receipt when sent by e-mail, provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party.

 

b)

Absolute Obligation. Except as expressly provided herein, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, interest and liquidated damages (if any)
on, this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. Time is of the essence of this Note. This Note is a direct debt
obligation of the Company.  This Note ranks pari passu with all other senior
Indebtedness of the Company.   

 

c)

Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.
 




Governing Law.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD DEFER TO THE SUBSTANTIVE
LAWS OF ANOTHER JURISDICTION.  EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS
CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A
PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES OR AGENTS) SHALL BE COMMENCED IN THE STATE AND FEDERAL COURTS SITTING
IN NEW YORK CITY, NEW YORK (SUCH COURTS REFERRED TO HEREIN AS THE “NEW YORK
COURTS”).  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES,





19







--------------------------------------------------------------------------------

 AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR SUCH NEW
YORK COURTS ARE IMPROPER OR INCONVENIENT VENUE FOR SUCH PROCEEDING.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
NOTE AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE
OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS
OF THIS NOTE, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE
REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS’ FEES AND OTHER COSTS AND
EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH
ACTION OR PROCEEDING.  NOTHING IN THIS NOTE OR ANY OTHER TRANSACTION DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST
ANY OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

d)

Waiver.  Any waiver by the Company or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
 The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note.  Any waiver must be in writing.

 

e)

Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which





20







--------------------------------------------------------------------------------

would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such power as though no such law has been enacted.

 

f)

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.




g)

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.




h)

Successors and Assigns.  This Note shall be binding upon the Company’s
successors and assigns.  The Company may not assign or delegate its obligations
under this Note to any other Person without the prior written consent of the
Holder.




i)

Secured Obligation.  The obligations of the Company under this Note are secured
by certain assets of the Company and the Guarantors pursuant to (i) the Pledge
Agreement, and (ii) the Guaranty.




j)

Assignment.  The Holder may sell, transfer, assign, pledge, or otherwise dispose
of all or any portion of this Note to any person or entity.







SIGNATURE PAGE TO FOLLOW























21







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.







BLUE EARTH, INC.




By:   /s/  Johnny R. Thomas

     Name:   Johnny R. Thomas

     Title:     Chief Executive Officer












































































22







--------------------------------------------------------------------------------

ANNEX A




NOTICE OF CONVERSION







The undersigned hereby elects to convert [principal][accrued interest] under the
12% Senior Secured Convertible Note of Blue Earth, Inc., a Nevada corporation
(the “Company”), due on September 10, 2015 into shares of common stock, par
value $0.001 per share (the “Common Stock”), of the Company according to the
conditions hereof, as of the date written below.  If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith.  No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.




The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.  




Conversion calculations:

Date to Effect Conversion:




[Specify: Principal Amount of Note to be Converted and/or Amount of  accrued
interest to be Converted]:







Number of shares of Common Stock to be issued:




______________________________________________




Signature: _____________________________________




Name: ________________________________________




Address: ______________________________________






















23







--------------------------------------------------------------------------------

SCHEDULE 1




CONVERSION SCHEDULE




The 12% Senior Secured Convertible Notes due on September 10, 2015 in the
aggregate principal amount of $10,000,000 issued by Blue Earth, Inc.  This
Conversion Schedule reflects conversions made under Section 4 of the above
referenced Note.




Dated:







Date of Conversion

(or for first entry, Original Issue Date)

Amount of Conversion

Aggregate Principal Amount Remaining Subsequent to Conversion

(or original Principal Amount)

Company Attest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

















24





